Citation Nr: 0209769	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  97-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, attorney-
at-law


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969 and from December 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.


REMAND

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran maintains that service connection is warranted 
for a skin condition, and has indicated that he sought 
treatment for such condition within a year of service 
discharge.  Specifically the veteran indicated, in a 
September 2000 statement, that he left service in August 1971 
and sought treatment at the Beckley VA Medical Center (VAMC) 
within approximately 6 months from service discharge.  Review 
of the record reveals that the RO requested records from that 
facility for the period from November 1969 to December 1969.  
There is no evidence that the RO requested records for the 
period identified by the veteran's September 2000 statement.

The veteran also contends that he is entitled to a total 
rating based on unemployability due to the effects of his 
post-traumatic stress disorder (PTSD).  When the veteran 
submitted his claim for a total rating in January 2001, he 
also indicated that he sought an increased schedular rating 
for his service-connected "condition."  The Board notes 
that the veteran is currently in receipt of a 50 percent 
rating for PTSD, as well as noncompensable ratings for 
hemorrhoids and condyloma acuminata.  Although the RO 
adjudicated the veteran's claim for a total rating, it did 
not address the issue of an increased rating for the 
veteran's service-connected disabilities or request 
clarification from the veteran concerning the service-
connected "condition" for which an increased rating is 
sought.

In any event, the Board notes that the RO should have 
reevaluated the veteran's service-connected disabilities 
following VA examinations of the service-connected 
disabilities in January and February 2002.  

The veteran currently does not meet the schedular criteria 
for a total rating based on unemployability due to service-
connected disabilities.  See 38 C.F.R. § 4.16 (2001).  
Therefore, a grant of an increased schedular rating for one 
or more of his service-connected disabilities could impact 
favorably on his claim for a total rating based on 
unemployability.  Furthermore, the evidence identified by the 
veteran concerning his claimed skin condition may allow for a 
grant of service connection.  The Board has therefore 
concluded that it would be inappropriate at this juncture to 
enter a final determination on the issue of a total rating 
based on unemployability due to the veteran's service-
connected disabilities.  See Henderson v. West, 12 Vet.App. 
11 (1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the 
claims are inextricably intertwined.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Accordingly, this case is REMANDED to 
the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all medical 
care providers, VA and private, who may 
possess records, not already associated 
with the claims folders, pertaining to 
post-service treatment or evaluation of 
the veteran for any skin disorder or 
pertaining to treatment or evaluation of 
the veteran for any currently service-
connected disability in recent years.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims files.  In any event, the 
RO should request from the Beckley VAMC 
any existing records of treatment for the 
period from August 1971 to August 1972.  
Any records received should be associated 
with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Upon completion of the above 
development, the veteran should be 
provided an examination by a physician 
with appropriate expertise to determine 
the extent and etiology of any current 
skin disorder.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner. 

Any necessary testing should be 
conducted.  A diagnosis of chloracne or 
other acneform disorder consistent with 
chloracne should be made or ruled out. If 
the diagnosis is ruled out, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  If 
any other form of acne or skin disorder 
is diagnosed, the examiner should provide 
an opinion based upon the examination 
results and a review of the claims folder 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's exposure to 
herbicide agents or any other incident of 
the veteran's active service.  The 
rationale for all opinions expressed 
should be explained.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specifically, the 
RO should determine whether the VA 
examinations conducted in January and 
February 2002 are adequate for rating 
purposes.  If any examination is not 
adequate, the RO should schedule the 
veteran for an examination of the 
disability at issue.

5.  Then the RO should adjudicate the 
issues of entitlement to service 
connection for skin disability and 
increased ratings for PTSD, hemorrhoids, 
and condyloma acuminata.  If a timely 
Notice of Disagreement is received with 
respect to any of the decisions, the RO 
should issue a statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to the 
issue(s).

6.  The RO must then readjudicate the 
issue of entitlement to a total rating 
based on unemployability due to service-
connected disabilities, unless it has 
been rendered moot.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




